In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00094-CV



       EAST TEXAS BAPTIST UNIVERSITY,
 A TEXAS NOT-FOR-PROFIT CORPORATION, Appellant

                            V.

        ASI CAMPUS LAUNDRY SOLUTIONS,
     A DIVISION OF COINMACH CORPORATION,
     A DELAWARE CORPORATION REGISTERED
  TO DO BUSINESS IN THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
               Trial Court No. 12-0665




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       East Texas Baptist University, the sole appellant in this case, has filed a motion seeking

to dismiss its appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       January 14, 2013
Date Decided:         January 15, 2013




                                                 2